Citation Nr: 1448782	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-38 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation benefits for the appellant.


REPRESENTATION

Appellant represented by:	Pro Se
Veteran represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The Veteran and appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION


The Veteran served on active duty from April 1964 to April 1970.  The appellant claims as the Veteran's former spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 Special Apportionment Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This is an appeal of a contested claim.  The Veteran is represented by The American Legion.  There is no indication in the Veteran's claim file that the appellant is represented in this matter. 

The appellant provided testimony at a June 2014 hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran provided separate testimony at a June 2014 hearing before the VLJ.  A transcript of both hearings are associated with the Virtual VA paperless claims processing system. 

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran and appellant lived together until July 2005.

2.  VA received the appellant's claim for apportionment in November 2005.  

3.  At the time of their August 2007 divorce, the appellant and the Veteran did not have a minor child and neither party was awarded child support in the divorce decree.

4.  From 2005 to August 2007, the appellant did not demonstrate a financial hardship and the Veteran provided the appellant with $1,100 a month in support. 

5.  To the extent that the appellant seeks apportionment prior to filing a claim, there is no legal merit.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability benefits are not met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims held that the VCAA is not applicable in every case.  In Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (that is, the laws changed by the VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 but, rather, in Chapter 53.  Thus, the VCAA is inapplicable to the claim on appeal.

There are, however, other notification and procedural requirements with regard to this claim.  A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102. See also 38 C.F.R. §§ 20.500-20.504 (2014).  The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is not evidence of allegation that such procedures have not been followed.

In June 2014, the appellant and Veteran were afforded opportunities to present separate testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal and explained the concept of an apportionment.  The hearing focused on the elements necessary to substantiate an apportionment claim and the appellant and Veteran through testimony demonstrated that actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  The Board can adjudicate the claim based on the current record.

The Board finds that the actions outlined above establish that any duties to notify and assist owed the parties have been met.  Under these circumstances, the Board finds that there is no prejudice to the appellant or Veteran in proceeding, at this juncture, with a decision on the appellant's claim.

II. Law and regulations

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.

38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee. 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450, 3.451.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

III. Analysis

The appellant contends that she is entitled an apportionment of the Veteran's disability compensation benefits from 1997 to 2007.

The appellant and Veteran married in August 1979.  VA received the Veteran's VA 686c, Declaration of Status of Dependents in March 1998.  An April 1998 award letter indicates the Veteran was in receipt of additional benefits for his spouse and child.  

The Veteran and appellant testified that they separated in July 2005.  Then, the appellant filed the claim for apportionment in November 2005.

In January 2006, the Circuit Court of Jefferson County, Alabama found that the Veteran was to pay $1,100 a month in periodic alimony pendente lite.

The appellant and Veteran testified that the Veteran paid $1,100 a month from a period in 2005 until the August 2007 divorce.  They both asserted that a $5,000 lump sum covered any missed payments.

The evidence reflects that the appellant was divorced from the Veteran in August 2007.  The Tenth Judicial Circuit Court of Alabama found that, as part of the marital settlement agreement, the Veteran was to pay $25,000 as alimony in gross and $1,500.00 per month as periodic alimony.

A review of the appellant's and Veteran's income and expense at the time of the divorce reveals: The Veteran's present monthly award (VA Benefits) was $ 2,610.00.  All other expenses and income are unknown.  The appellant's monthly award (VA Benefits) was $115.00, other monthly income was $735.00, total monthly income was $850.00, monthly expenses were $2,498.00, net income after expenses were -$1,648.00, liquid assets were $119.00, and other assets were $0.00.

The appellant provided comments with respect to her financial information.  She claimed that while she and the Veteran were married, that he did not give her any money.  She testified that they did not have a mortgage and that she paid for food and utility bills.  She stated that she was living in financial hardship circumstances.  In response, the Veteran has been silent.

The initial issue is whether the Veteran was reasonably discharging his responsibility for the appellant prior to the August 2007 divorce.  No apportionment will be made where the Veteran is providing for his dependents.  38 C.F.R. § 3.450.  Here, both the appellant and Veteran testified that the Veteran paid the appellant $1,100 a month from 2005 until the August 2007 divorce.  Although the Veteran may not have been timely in his payments, he still did provide the funds to the appellant.  

The appellant has not provided any evidence that the Veteran was not providing the court ordered support prior to August 2007.  This amount, $1,100, totaled approximately 42 percent of the Veteran's VA benefits.  As such, the Board finds that the Veteran was reasonably discharging his responsibility for the appellant during the period in question.  38 C.F.R. § 3.450.  The evidence also shows that the only child from the marriage is 32 years old.  Thus, no entitlement to an apportionment on the basis of the Veteran's child is warranted.  38 C.F.R. § 3.450. 

The Board notes that VA received the appellant's claim for an apportionment in November 2005.  To the extent that the appellant seeks apportionment prior to 2005, the Board notes that there is no legal entitlement to an apportionment prior to filing a claim for apportionment.  As a result the Boar finds no basis to award the appellant apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.450.  

In order for a special apportionment to be warranted, hardship must be shown to exist.  38 C.F.R. § 3.451.  Hardship contemplates an inability to pay for essentials such as food, clothing, shelter, or expenses.  Such deprivations are not shown in this case, and there is no hardship.  The Veteran was providing for these necessities in the amount of $1,100 prior to the August 2007 divorce.  Consequently, a special apportionment is not warranted.  38 C.F.R. § 3.451.

For the foregoing reasons, the Board concludes that the criteria for an apportionment of the Veteran's VA compensation benefits to the appellant on her own behalf are not met. 38 C.F.R. §§ 3.450, 3.451 (2014).


ORDER

Entitlement to apportionment of the Veteran's disability compensation benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


